                 1
                 2
                 3
                 4
                 5                                 UNITED STATES DISTRICT COURT
                 6                                        DISTRICT OF NEVADA
                 7                                                    ***
                 8    UNITED STATES OF AMERICA,                               Case No. 2:12-CR-463 JCM (VCF)
                 9                                            Plaintiff(s),                      ORDER
               10             v.
               11     FREDERICK VERNON WILLIAMS, et al.,
               12                                           Defendant(s).
               13
               14            Presently before the court is the matter of USA v. Williams et al, case number 2:12-cr-
               15     00463-JCM-VCF.
               16            On July 19, 2018, defendant Frederick Williams filed a motion for return of property. (ECF
               17     No. 927). The government has not filed a response.
               18            Briefing shall proceed as follows: the government has fourteen (14) days from the date of
               19     this order to file a response. Thereafter, defendant has seven (7) days to file a reply.
               20            Accordingly,
               21            IT IS HEREBY ORDERED that the government shall file a response to defendant’s motion
               22     for return of property (ECF No. 927) no later than fourteen (14) days from the date of this order.
               23     Defendant shall file a reply within seven (7) days thereafter.
               24            DATED November 1, 2018.
               25
               26
                                                                     __________________________________________
               27                                                    UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
